DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This Office Action is in response to the RCE filed on 09/13/2021.
3.	Status of Claims: Claims 1-18 are pending in this Office Action.
4.         Claims 1, 8 and 15 are independent claims.
5.	No Claims have been added or cancelled.
6.	This action is made Non-Final.

Continued Examination under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

11.        Claims 1-18 are rejected under 35 U.S.C.103 as being unpatentable over Zhang et al (US 20080208882 A1) in view of Mackay et al (US 20050234934 A1).

12.	Regarding claims 1-9, those claims recite computer system performs the method of claims 10-18 respectively and are rejected under the same rationale.

13.	Regarding claim 10. Zhang teaches a method for generating database schema change documents based on one or more changes in a data model, the method comprising: 
receiving one or more information items related to one or more objects defined in the data model (
[0018]- [0019], “A data model is usually constructed of data elements or objects that represent functional elements of the complex system... In practice, a data model may be implemented in the form of a database, an XML file, or similar organization of data, and stored on a computer-readable storage medium.  Objects of a data model may be data structures, database records or tables, text files, or segments of text files, among other possibilities (one or more information items related to one or more objects defined in the data model).” 
See also Fig 2, elements definitions, 
[0026], the parametric data could be entered into a browser-based form (or other graphical user interface) by a user, and then stored in an XML file (data model). 
[0028], “Note that the rendered object includes an identifier, such as a name or tag, and contains information that is used in the data model.  The identifier (one or more information items related to one or more objects defined in the data model) may be used to distinguish the particular object from other objects of the same or different type.  Further, the defined type of the object is specified in the parameter-driven rule, in accordance with the parametric data.”); 
presenting a user interface and displaying at least one of the one or more information items to a user through the user interface (
Fig 1, step 102 & 104, [0028] at step 104, an object of a defined type is "rendered" by a user (presenting information items to the user in a display as per [0029]).  The term "render" is used herein to signify an action taken that either creates a new object or modifies (or revises) an existing object.  Either action is one that yields an object that will then be subject to one or more forms of consistency, error, or conflict checking with regards to its construction and its appropriateness for integration into the data model. 
Fig 2, elements definitions, 
[0026], the parametric data could be entered into a browser-based form (or other graphical user interface) by a user, and then stored in an XML file (data model). [0028], “Note that the rendered object includes an identifier, such as a name or tag, and contains information that is used in the data model.  The identifier (one or more information items related to one or more objects defined in the data model) may be used to distinguish the particular object from other objects of the same or different type.  Further, the defined type of the object is specified in the parameter-driven rule, in accordance with the parametric data.” 
[0029], “As with specifying the parametric data, rendering the object may be accomplished using a text-based editor, a browser-based form, or some other type of interactive development environment (presenting a user interface and displaying).”); 5Application No. 15/938,825 
receiving an indication of one or more changed objects from the user  (
Fig 1, step 102 & 104, [0028] at step 104, an object of a defined type is "rendered" by a user.  The term "render" is used herein to signify an action taken that either creates a new object or modifies (or revises) an existing object (an indication of one or more changed objects from the user).  Either action is one that yields an object that will then be subject to one or more forms of consistency, error, or conflict checking with regards to its construction and its appropriateness for integration into the data model. Fig 3); 
receiving one or more documentation inputs from the user, each documentation input associated with at least one changed object ([0025]-[0026], [0027], Fig 4); 
applying at least one rule defined by one or more design criteria to be met by the data model to each of the one or more changed objects (
Fig 1, step 106, [0030] at step 106, the parameter-driven rule (one rule defined by one or more design criteria) is applied to the object to determine a build state of the object.  The build state combines validity information with the identity of the user who rendered the object and with a state of the data model in order to determine the suitability of the object for integration into the data model... For instance, the rule may specify that objects of the defined object type must include a certain number (e.g., minimum, maximum, or total) of elements of a given element type.  Examples of element types could include scalar or vector numeric variables (e.g., integers, real numbers, etc.), character strings, and data structures, as well as specifications of default values, ranges of values, or other requisite assignments.),and, 
in response to at least one changed object not satisfying the at least one rule, presenting a validation region including all changed objects not satisfying the at least one rule for the user to review prior to creation of one or more database schema change documents and prior to implementation of the data model on a target, the validation region allowing the user to deactivate the one or more design criteria or revise the one or more changed objects (
FIG. 3 illustrates a revision of an object-type definition in accordance with information contained in a rendered object,
 [0027]- [0028], actions that should be taken during the validation process when an object is found to be in some way non-compliant with respect to the parameter-driven rule or an assertion in the parametric data... At step 104, an object of a defined type is "rendered" by a user. The term "render" is used herein to signify an action taken that either creates a new object or modifies (or revises) an existing object.  Either action is one that yields an object that will then be subject to one or more forms of consistency, error, or conflict checking with regards to its construction and its appropriateness for integration into the data model.  Note that the rendered object includes an identifier, such as a name or tag, and contains information that is used in the data model.  The identifier may be used to distinguish the particular object from other objects of the same or different type.  Further, the defined type of the object is specified in the parameter-driven rule, in accordance with the parametric data. “
[0031], revising elements in one or more different objects, 
[0035]-[0036], [0042] Before an object of a particular type can be added to any one of the phases of a data model, it must first be validated against the type as specified in the rule for the particular type.
[0042] Before an object of a particular type can be added to any one of the phases of a data model, it must first be validated against the type as specified in the rule for the particular type.).

Zhang didn’t specifically teach creating, in response to the at least one change object satisfying the at least one rule or the unsatisfied data model criteria being deactivated, one or more database schema change 6Application No. 15/938,825 documents, each database schema change document including one or more change requests, and each change request associated with at least one of the one or more changed objects and including each of the one or more documentation inputs associated with each of the one or more associated changed objects and storing the database schema changes in a non-volatile memory.
However Mackay also teaches: receiving one or more information items related to one or more objects defined in the data model (
[0005], “The structure of database objects is represented by a collection of database schema files.  The schema files result from data modeling (data model).” 
FIGS. 5A, 5B and 5C are an exemplary documentation page showing additional information for a table that is obtained from a selected database server in accordance with the subject invention (one or more information items related to one or more objects defined in the data model), 
[0039], “If a database object is being created, the file name of the object being created (or altered, etc.) must have the same name as the object.  For example, a table named "first" would need to be in a file named first.tbl.  It is envisioned that a plurality of file types are supported (one or more information items related to one or more objects defined in the data model).  These file types include, without limitation, tables (.tbl), views (.view), indexes (.idx), permissions (.perms), stored procedures (.proc), triggers (.tr), defaults (.def), rules (.rule), and others as would be appreciated by those of ordinary skill in the pertinent art.” 
[0047], “The identification files contain release permission information for each database object.  The permissions specify the users who are able to release changes to each database object, the database servers 106 to which those changes will be released and the best times of the day when changes can be made to each database server 106 (one or more information items related to one or more objects defined in the data model).” 
[0083], “Each time an object is successfully released to a given destination, the change is recorded in a table.  The object name, database name, file type as an extension, tag for the file released as determined by the source control system server 108, the previous tag if a row for the object already existed, the user who executed the command and the time of the release are all recorded (one or more information items related to one or more objects defined in the data model).”); 
presenting a user interface and displaying at least one of the one or more information items to a user through the user interface (
Fig 2, steps 205, 215, 225. Fig 4A, 4B, [0083]-[0085], “a user can view this table to see the history of where an object came from”, “The documentation page 400 contains a short description 403 of the database object. Information includes permissions, associated indices, associated keys, constraints and triggers...etc.” 
FIGS. 5A, 5B and 5C are an exemplary documentation page showing additional information for a table that is obtained from a selected database server in accordance with the subject invention (presenting one or more information items related to one or more objects defined in the data model)); 5Application No. 15/938,825 
receiving an indication of one or more changed objects from the user (
[0015], “the users are selectively allowed to change database objects”, 
[0011], “receiving user specified database schema files for release (one or more documentation inputs from the user) to a list of corresponding database servers where modifications are to occur”. 
[0038], “At step 200, the user runs the program 124 on source control system server 108 by accessing a client 104.  The user specifies database schema files 202 to be released and a list 204 of database servers 106 where the necessary changes are to occur” 
Fig 2, steps 215 & 225, 245, [0042]-[0049] at step 215 the system verifies that the user has permission to modify the database objects, when user has permission to release each database object, the system at step 245 requires the user to enter release notes that explain the data being changed by the release and the reason for the change “indication of changed objects” (for example, see FIG. 7), 
See also [0083], each time an object is successfully released to a given destination, the change is recorded in a table.  The object name, database name, file type as an extension, tag for the file released as determined by the source control system server 108, the previous tag if a row for the object already existed, the user who executed the command and the time of the release are all recorded.); 
receiving one or more documentation inputs from the user, each documentation input associated with at least one changed object (
[0011], “receiving user specified database schema files for release (one or more documentation inputs from the user) to a list of corresponding database servers where modifications are to occur”.
 [0038], “At step 200, the user runs the program 124 on source control system server 108 by accessing a client 104.  The user specifies database schema files 202 to be released and a list 204 of database servers 106 where the necessary changes are to occur”, 
[0050], [0054], Fig 2, step 215 & 225, 245, [0042]-[0049] at steps 215 the system verifies that the user has permission to modify the database objects, when user has permission to release each database object, the system at step 245 requires the user to enter release notes  that explain the data being changed by the release and the reason for the change (one or more documentation inputs from the user, each documentation input associated with at least one changed object) (for example, see FIG. 7), 
 [0051], [0084]-[0087]); 
applying at least one rule defined by one or more design criteria to be met by the data model to each of the one or more changed objects (
[0011], “receiving user specified database schema files for release to a list of corresponding database servers where modifications are to occur (rule defined by one or more design criteria)”. 
[0038], “At step 200, the user runs the program 124 on source control system server 108 by accessing a client 104.  The user specifies database schema files 202 to be released and a list 204 of database servers 106 where the necessary changes are to occur (rule defined by one or more design criteria)” 
 [0039]- [0040], [0085], enforcing rules to be met by the data model, see also [0085], rules or constraints) and, 
in response to at least one changed object not satisfying the at least one rule, presenting a validation region including all changed objects not satisfying the at least one rule for the user to review prior to creation of one or more database schema change documents and prior to implementation of the data model on a target, the validation region allowing the user to deactivate the one or more design criteria or revise the one or more changed objects database (
[0010], There is also a need to supply a test mode to verify performance prior to production deployment.  In addition, there is also a need to produce documentation that corresponds to modifications in the databases in order to track the database configuration. 
[0013], “the method may provide running in a test mode for trial runs prior to production deployment” 
[0048], “If any of the database servers 106 are not within the corresponding release time, a warning is generated at step 230 and provided to the user at step 235.  The user can abort the process at step 240 or continue the process to step 245.”
Fig 2, step 265, [0052], “At step 265, the source control system verifies that the database objects were modified properly (satisfying or not satisfying).  If any errors occur during the release of a structure change, the original structure of the database object is restored on the server where the error occurred at step 270.  If no errors occurred, the process proceeds from step 265 back to step 250 until the parsing has been completed for each server.”, 
[0085], “Constraints allow a user to define unacceptable criteria for the data stored in a column. For example, a constraint may require that a column should only contain "Y" or "N" or that the column may only contain values that are defined in a referenced table.”); and
creating, in response to the at least one change object satisfying the at least one rule or the unsatisfied data model criteria being deactivated, one or more database schema change 6Application No. 15/938,825 documents, each database schema change document including one or more change requests, and each change request associated with at least one of the one or more changed objects and including each of the one or more documentation inputs associated with each of the one or more associated changed objects (
Fig 5A, 5B & 5C, [0087]-[0091], database schema change document (The documentation page 500) includes the change requests (element 508 & 510), and each change request associated with at least one of the one or more changed objects (permissions, the fields of the table to be change) and including each of the one or more documentation inputs (element 506, filename) associated with each of the one or more associated changed objects); and 
storing the database schema changes in a non-volatile memory (Fig 1B, [0036]-[0037]).  

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Mackay’s system into Zhang’s and by incorporating Mackay into Zhang because both system are related to managing the structure of database objects would provide an improved system and method for updating database objects across a plurality of database servers in a network

1459995.	Regarding claim 11, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches wherein at least one of the database schema change documents is a human-readable document (Fig 5A, 5B & 5C, [0087]-[0091], database schema change document (The documentation page 500) is a human-readable document).

15.	Regarding claim 12, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches wherein at least one of the database schema change documents is a machine-readable document, whereby each of the one or more change requests can be 10implemented programmatically (5A, 5B & 5C, [0087]-[0091], database schema change document (The documentation page 500) is a machine-readable document as the change requests (element 508 & 510) can be implemented programmatically).  

16.	Regarding claim 13, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches receiving a platform selection input relating to one or more database platforms from the user (Fig 4A, [0086], “A pull down menu is available at section 404 for selecting between available database servers 106 (database platforms). Preferably, from documentation page 400, a user can prompt the source control system server 108 to compare the structure of the table on the selected server with the structure in the database schema file by selecting the "go" button 405”).  

17157.	Regarding claim 14, Zhang and Mackay teach the invention as claimed in claim 13 above and further Mackay teaches wherein each of the one or more change requests is generated based on the platform selection input (Fig 2 (element 250), “For each database server the database schema change document (The documentation page 500) is generated”, see also Fig 4A, [0086], “A pull down menu is available at section 404 for selecting between available database servers 106”).   

18.	Regarding claim 15, Zhang and Mackay teach the invention as claimed in claim 13 above and further Mackay teaches wherein each of the one or more design criteria is associated with a database platform, the method further comprising evaluating only design criteria that are 20associated with the one or more database platforms relating to the platform selection input (Fig 2 (elements 250, 255, 260 and 265), “For each database server the database schema change document (The documentation page 500) is generated and the evaluation/verification of the design criteria is based on the selected database server”, see also Fig 4A, [0086], “A pull down menu is available at section 404 for selecting between available database servers 106”).  

19.	Regarding claim 16, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches wherein each of the design criteria is selected from the group consisting of: naming criteria, size criteria, and relationship criteria ([0088], “some basic information about the permissions table 300 from the database server.  The basic information includes the size of the table, the number of rows, and the creation date and sample data.  The sample data shows the first five rows of data selected from the table 300”). 
 
20.	Regarding claim 17, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches displaying each of the database schema 5change documents to the user (Fig 5A, 5B & 5C, [0087]-[0091], database schema change document (The documentation page 500) includes the change requests (element 508 & 510), and each change request associated with at least one of the one or more changed objects (the fields of the table to be change) and including each of the one or more documentation inputs (element 506) associated with each of the one or more associated changed objects).  

21.	Regarding claim 18, Zhang and Mackay teach the invention as claimed in claim 10 above and further Mackay teaches wherein the information related to one or more objects defined in the data model is received programmatically from a modeling tool ([0005], “The structure of database objects is represented by a collection of database schema files.  The schema files result from data modeling”, see also [0009], CVS tool” also Zhang teaches the same limitation at ([0018]-[0019], [0026] and [0028]).  ).

Respond to Amendments and Arguments
22.	Applicant's arguments received on 09/13/2021 have been fully considered but they are not persuasive. 
In the remarks, applicant argued that Mackay did not teach the invention recited in the claims as amended "at least one rule defined by one or more design criteria to be met by the data model to each of the one or more changed objects and, in response to at least one changed object not satisfying the at least one rule," presenting "a validation region including all changed objects not satisfying the at least one rule for the user to review prior to creation of one or more database schema change documents and prior to implementation of the data model on a target database, the validation region allowing the user to deactivate the one or more design criteria or revise the one or more changed objects" or "a documentation generator configured to, in response to at least one change object satisfying the at least one rule or the unsatisfied data model criteria being deactivated, creat[ing], and stor[ing] in the memory, the one or more database schema change documents.".
Referring to the previous Office action, Examiner has cited relevant portions of the references as a means to illustrate the systems as taught by the prior art. As a means of providing further clarification as to what is taught by the references used in the first Office action, Examiner has expanded the teachings for comprehensibility while changing the grounds of rejection of the claims, except as noted above in the section labeled “Status of Claims.” This information is intended to assist in illuminating the teachings of the references while providing evidence that establishes further support for the rejections of the claims.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169